Dunbar, J.
(dissenting) — I find myself unable to concur in the result reached in the able and painstaking opinion of the majority. I have always been of the opinion that the prohibitory language of the constitution was so plain and unequivocal that it was not susceptible of construction, and that, therefore, conveyances of real estate to aliens should be held to be absolutely void, and I think yet that such a construction would have simplified matters and, when understood, *347would not have worked any serious hardship. But, inasmuch as this court has twice decided that the word “void” as used in the constitution only meant “voidable” at the instance of the state, and in consideration of the probable fact that titles have been obtained upon the strength of these decisions, it would probably be unwise and unfair to disturb the rule announced, unwarranted as I think its adoption was.
But, conceding this point, I am unable to understand how the death of the alien in 'this case, Lou Graham, could change the defeasible into an indefeasible title, for it is conceded that during her lifetime her title was defeasible, and it is incomprehensible to me how the heir can take a greater estate than the ancestor was possessed of. Nor do I think that the statute quoted and relied upon by the majority, viz., 11 and 12 Will. Ill, chapter 6, aids the conclusion reached. That statute was enacted to relieve a citizen of Great Britain from a disability and, under its terms, the citizen was placed in the same position as a citizen of this government is placed by the former decisions of this court to the effect that a deed from an alien to a citizen, before action on the part of the state, conveyed a good title to the citizen. In both cases the title to 'the land finally abides in a citizen where it does not interfere with the expressed policy of. the law, which is to prohibit alien ownership of lands. If it had been the intention of the statute quoted to permit aliens to inherit from an alien, the enabling provision would not have been restricted to the English subjects, and if we base our decisions upon the construction given by the majority to that statute, to be logical we must go further than our former decision and hold that a deed from an alien to an alien before demand made on the part of the state conveys an indefeasible title to the alien. This, I think, this court will never do, for the reason that it is opposed to both the letter and spirit of the constitution and the common law.
It is true that, under the provisions of our constitution, an alien may acquire title to real estate by inheritance, and so *348can a citizen acquire title to real estate by inheritance, but neither can acquire a better-title than the ancestor possessed. The aliens then — in this case the German heirs — obviously being unable to inherit any greater estate than that possessed by Lou Graham at the time of her death, and the state having made its demand, and there being no features shown by the record which would equitably estop the state from making such demand, it seems to me that there is no logical escape from the conclusion that the land in question should escheat to the state.
Root, J., concurs with Dunbar, J.